DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3, 4, 6, 9, 11, 13, 16, 18, 19, 21, 24, 26, 28 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Choi et al. “Choi” US 2009/0296609.

Regarding claims 1 and 9, Choi teaches a method and UE for wireless communication, comprising: 
a transceiver configured to use a plurality of frequency-division duplexing (FDD) modes for wireless communication, the plurality of FDD modes comprising at least one full-duplex (FD) FDD mode and at least one half-duplex (HD) FDD mode (Paragraph 107 teaches a UE that can operate in a full or half duplex mode see also 602 and 612 of Figure 6); 
a memory; and a processor connected with the transceiver and the memory, wherein the processor and the memory are configured to: 
communicate, using the transceiver, with a scheduling entity in a first FDD mode among the plurality of FDD modes (a base station and a UE operate in a first mode, see paragraph 107 and step 602 of Figure 6); 
switch from the first FDD mode to a second FDD mode of the plurality of FDD modes, in response to a first triggering condition corresponding to at least one of a power consumption or a performance level of the UE (the UE switches from a first mode to a second mode and begins operating in the second mode; See Figure 6 steps 610 and 612.  The switch could be due to battery status of the UE, network information, etc; Paragraph 107.  Further yet, the triggering may occur based on various changes such as TA values, differing QoS, etc; Paragraph 110); and 
communicate with the scheduling entity in the second FDD mode (the UE and base station operate/communicate in a second mode; Step 612 of Figure 6 and Paragraph 115).

Regarding claim 3, Choi teaches switching between a first and second FDD based on a predetermined periodicity (Paragraph 97 teaches there are periodic transmission patterns given for full duplex and half duplex FDD modes.  The transmission patterns are assigned (step 608 and paragraph 113) and the switching from full to half can be based on the transmission patters; Paragraphs 110 and 118).

Regarding claim 4, Choi teaches receiving periodicity information in RRC messaging (Paragraph 110 (see also paragraph 28) teaches the triggering can be received through RRC).

Regarding claim 6, Choi teaches different FDD modes such as in terms of DTX/DRX (Paragraph 103).

Regarding claim 11, Choi teaches switching between a first and second FDD based on a predetermined periodicity (Paragraph 97 teaches there are periodic transmission patterns given for full duplex and half duplex FDD modes.  The transmission patterns are assigned (step 608 and paragraph 113) and the switching from full to half can be based on the transmission patters; Paragraphs 110 and 118); and
 receiving periodicity information in RRC messaging (Paragraph 110 (see also paragraph 28) teaches the triggering can be received through RRC).

Regarding claim 13, Choi teaches different FDD modes such as in terms of DTX/DRX (Paragraph 103).


Regarding claims 16 and 24, Choi teaches a method and scheduling entity for wireless communication, comprising: 
a transceiver configured to use a plurality of frequency-division duplexing (FDD) modes for wireless communication, the plurality of FDD modes comprising at least one full-duplex (FD) FDD mode and at least one half-duplex (HD) FDD mode (Paragraph 107 teaches a UE that can operate in a full or half duplex mode see also 602 and 612 of Figure 6); 
a memory; and a processor connected with the transceiver and the memory, wherein the processor and the memory are configured to: 
communicate, using the transceiver, with a UE in a first FDD mode among the plurality of FDD modes (a base station and a UE operate in a first mode, see paragraph 107 and step 602 of Figure 6); 
switch from the first FDD mode to a second FDD mode of the plurality of FDD modes, in response to a first triggering condition corresponding to at least one of a power consumption or a performance level of the UE (the UE switches from a first mode to a second mode and begins operating in the second mode; See Figure 6 steps 610 and 612.  The switch could be due to battery status of the UE, network information, etc; Paragraph 107.  Further yet, the triggering may occur based on various changes such as TA values, differing QoS, etc; Paragraph 110); and 
communicate with the UE in the second FDD mode (the UE and base station operate/communicate in a second mode; Step 612 of Figure 6 and Paragraph 115).

Regarding claim 18, Choi teaches switching between a first and second FDD based on a predetermined periodicity (Paragraph 97 teaches there are periodic transmission patterns given for full duplex and half duplex FDD modes.  The transmission patterns are assigned (step 608 and paragraph 113) and the switching from full to half can be based on the transmission patters; Paragraphs 110 and 118).

Regarding claim 19, Choi teaches receiving periodicity information in RRC messaging (Paragraph 110 (see also paragraph 28) teaches the triggering can be received through RRC).

Regarding claim 21, Choi teaches different FDD modes such as in terms of DTX/DRX (Paragraph 103).

Regarding claim 26, Choi teaches switching between a first and second FDD based on a predetermined periodicity (Paragraph 97 teaches there are periodic transmission patterns given for full duplex and half duplex FDD modes.  The transmission patterns are assigned (step 608 and paragraph 113) and the switching from full to half can be based on the transmission patters; Paragraphs 110 and 118); and
transmitting periodicity information in RRC messaging (Paragraph 110 (see also paragraph 28) teaches the triggering can be received through RRC).

Regarding claim 28, Choi teaches different FDD modes such as in terms of DTX/DRX (Paragraph 103).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2, 10, 17, 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Choi in view of Chen et al. “Chen” US 2019/0261409.

Regarding claims 2 and 10, Choi does not disclose using DCI to trigger a UE to switch modes; however, Chen teaches receiving a DCI configured to trigger the UE to switch (a UE receives DCI which indicates which mode to use, half duplex or full duplex; Paragraphs 101-103. Thus one can see the DCI carries information indicating which transmission scheme to use/switch between).
Thus it would have been obvious to one of ordinary skill in the art at the time of the effective filing to modify the teachings of Choi to include a DCI indicating which mode to use as taught by Chen.
	One would be motivated to make the modification such that the UE knows which mode to use for communication as taught by Chen; Paragraphs 101-104.

Regarding claims 17 and 25, Choi does not disclose using DCI to trigger a UE to switch modes; however, Chen teaches receiving a DCI configured to trigger the UE to switch (a UE receives DCI which indicates which mode to use, half duplex or full duplex; Paragraphs 101-103. Thus one can see the DCI carries information indicating which transmission scheme to use/switch between).
Thus it would have been obvious to one of ordinary skill in the art at the time of the effective filing to modify the teachings of Choi to include a DCI indicating which mode to use as taught by Chen.
	One would be motivated to make the modification such that the UE knows which mode to use for communication as taught by Chen; Paragraphs 101-104.

Claim(s) 5, 8, 12, 15, 20, 23, 27, 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Choi in view of Alanara US 2011/0222445.

Regarding claims 5 and 12, Choi does not disclose MAC being used to request a change between modes; however, Alanara teaches a UE sends a request to the base station using MAC messages to switch between FD and HD operations; Paragraph 78.
Thus it would have been obvious to one of ordinary skill in the art at the time of the effective filing to modify the teachings of Choi to include requesting to switch between modes using MAC as taught by Alanara.
	One would be motivated to make the modification such that a UE can monitor its own conditions and request to be shifted from one more do the other for better quality as taught by Alanara; Paragraph 78.

Regarding claims 8 and 15, Choi does not expressly disclose changing from a second to a third mode based on another trigger condition different than the first; however, Alanara teaches changing from full FDD to half FDD based on a UE measurement; Paragraph 78.  Alanara further teaches shifting to full FDD from half FDD based on the system monitoring the UE quality using different threshold values; Paragraph 78.
Thus it would have been obvious to one of ordinary skill in the art at the time of the effective filing to modify the teachings of Choi to include changing from a second to a third mode based on a second indication different than the first as taught by Alanara.
	One would be motivated to make the modification such that a UE can be placed in the best mode for quality and throughput purposes; Alanara; Paragraphs 75 and 78.

Regarding claims 20 and 27, Choi does not disclose MAC being used to request a change between modes; however, Alanara teaches a UE sends a request to the base station using MAC messages to switch between FD and HD operations; Paragraph 78.
Thus it would have been obvious to one of ordinary skill in the art at the time of the effective filing to modify the teachings of Choi to include requesting to switch between modes using MAC as taught by Alanara.
	One would be motivated to make the modification such that a UE can monitor its own conditions and request to be shifted from one more do the other for better quality as taught by Alanara; Paragraph 78.

Regarding claims 23 and 30, Choi does not expressly disclose changing from a second to a third mode based on another trigger condition different than the first; however, Alanara teaches changing from full FDD to half FDD based on a UE measurement; Paragraph 78.  Alanara further teaches shifting to full FDD from half FDD based on the system monitoring the UE quality using different threshold values; Paragraph 78.
Thus it would have been obvious to one of ordinary skill in the art at the time of the effective filing to modify the teachings of Choi to include changing from a second to a third mode based on a second indication different than the first as taught by Alanara.
	One would be motivated to make the modification such that a UE can be placed in the best mode for quality and throughput purposes; Alanara; Paragraphs 75 and 78.

Claim(s) 7, 14, 22, 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Choi in view of Keskitalo et al. “Keskitalo” US 2019/0313269.

Regarding claims 7 and 14, Choi does not disclose HD FDD includes a flexible slot configured as a UL/DL; however, Keskitalo teaches that slots may be flexible including UL/DL or TX/RX for Half-duplex; Paragraph 50.
Thus it would have been obvious to one of ordinary skill in the art at the time of the effective filing to modify the teachings of Choi to include flexible slots including UL/DL as taught by Keskitalo.
	One would be motivated to make the modification such that fixed patterns can be applied to nodes as taught by Keskitalo; Paragraph 50.

Regarding claims 22 and 29, Choi does not disclose HD FDD includes a flexible slot configured as a UL/DL; however, Keskitalo teaches that slots may be flexible including UL/DL or TX/RX for Half-duplex; Paragraph 50.
Thus it would have been obvious to one of ordinary skill in the art at the time of the effective filing to modify the teachings of Choi to include flexible slots including UL/DL as taught by Keskitalo.
	One would be motivated to make the modification such that fixed patterns can be applied to nodes as taught by Keskitalo; Paragraph 50.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRANDON M RENNER whose telephone number is (571)270-3621. The examiner can normally be reached Monday-Friday 7am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hadi Armouche can be reached on (571)270-3618. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRANDON M RENNER/Primary Examiner, Art Unit 2419